Citation Nr: 0823566	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the ears, nose, hands, feet, and toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1990 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  
A transcript of the hearing is in the record.  In January 
2005 and in May 2006, the Board remanded the claim for 
additional development.  

The claim of service connection for the residuals of 
frostbite is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In October 2007, the Board notified the veteran that the 
Veterans Law Judge, who had conducted the hearing was no 
longer at the Board, and afforded the veteran the opportunity 
for another hearing, which he accepted.

To ensure due process, this case is REMANDED to the RO for 
the following:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the Regional Office. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


